IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA VICTORY, e¢ al. : CIVIL ACTION
v. : NO. 18-5170
BERKS COUNTY, et al.
ORDER

AND NOW, this 3" day of June 2019, upon considering Defendants’ Motions to stay (ECF
Doc. Nos. 141, 142) all proceedings or the obligations of our May 20, 2019 Order (ECF Doc. No.
135) pending appeal, Plaintiffs’ consolidated Opposition (ECF Doc. No. 143), after evaluating the
credibility of witnesses and heard arguments in three evidentiary hearings as to why Berks County
continues to treat female inmates such as Plaintiff Alice Velazquez-Diaz housed in the F Block of
the Jail in a significantly different manner as to freedom of movement and visitation rights than
male inmates with the same low-risk “Trusty” custody classification housed in a Community
Reentry Center, and for reasons in the accompanying Memorandum, it is ORDERED the

Defendants’ Motions to stay (ECF Doc. No. 141, 142) are DENIED.

be
KEARNEY, 4:
